Mr. Justice Raney
delivered the following dissenting •opinion:
I concur in the opinion oí the Chief-Justice that no showing was made by the complainants, Benner et al., entitling them to an injunction, and that it was properly dissolved. I do not think, however, that since the passage of chapter :3432, entitled “an act in relation to injunctions,” approved February 12th, 1883, a court of equity is ousted of its jurisdiction to enjoin a sale of land by the failure of the bill t© •show that the person as whose property it is attempted to «ell ever had any interest in the land. The purpose of the *589statute in question was to enable an owner in possession to go into equity to restrain a sa'le of his land as the property of any other person, whether that person be one who has never had any interest or who has had title to it at sometime ; and to thus enable him to prevent a sale of and a paper title covering his land from being made, instead of' compelling him to stand by (except in cases covered by the-sale laid down in Barnes et ux. vs. Mayo, 19 Fla., 542, and cases cited by the C. J.,) until a deed should be made, and sustain his superior title against an ejectment brought against him on such alleged adverse title. The statute has. enlarged the equitable jurisdiction of the court as fixed by the eases referred to, and now such an owner in possession can go into equity and prevent his land from being sold as the property of another who has had no interest in it.
In view of the absence of Judge VanValkeuburgh, who-is not well enough to be in attendance upon the court, I think it unnecessary to say more, as nothing can be taken as settled by this case outside of the doctrine covered by the first head note, and the disposition made of the bill.